Citation Nr: 1516753	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  10-28 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating higher than 10 percent for right inguinal hernia repair, recurrent, with sensory neuropathy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from September 1978 to September 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction was subsequently transferred to the RO in Roanoke, Virginia.  In February 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Video Conference hearing.  A transcript of this hearing is of record.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's post-operative right inguinal hernia has not been shown to be small, unoperated irremediable, not well-supported by truss, or not readily reducible.


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent for a right inguinal hernia, have not been met for the entire rating period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1 , 4.2, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7338 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In this case, the Veteran has claimed that his service-connected right inguinal hernia, recurrent, with sensory neuropathy, is more severe than his current evaluation.  The Veteran's disability is rated as 10 percent disabling pursuant to Diagnostic Code 7338, which addresses inguinal hernia.  38 C.F.R. § 4.104 (2014).

Under Diagnostic Code 7338, a 10 percent rating is warranted for a recurrent post-operative hernia that is readily reducible and well supported by a truss or belt.  A small, post-operative recurrent hernia or an unoperated irremediable hernia that is not well supportable by a truss or that is not readily reducible warrants a 30 percent schedular rating.  A large post-operative, recurrent hernia that is considered inoperable, which is not well supported under ordinary conditions and is not readily reducible warrants a 60 percent rating.  38 C.F.R. § 4.114, DC 7338.

Turning to the merits of the claim, on April 2009 VA examination it was noted that there had been no recurrence of the right inguinal hernia since 2003, but the Veteran complained of a sensation similar to wearing tight underwear on the right side when in a seated position.  He was unable to remain seated for prolonged periods of time.  Otherwise, he had no complaints.  At that time, he was employed as an engineering inspector.  Physical examination revealed no evidence of recurrent hernia on the right side.  The examiner diagnosed right inguinal hernia repair, without recurrent, initial repair 1994 with a second repair in 2003, with sensory neuropathy as described.

Records from TriCare dated from January 2008 to August 2009 reveal normal examinations of the Veteran's abdomen and normal neurological examinations.  While an August 2008 examination revealed abdominal tenderness mild suprapubic, no hernia was discovered.  An August 2009 report reflects complaint of chronic intermittent acute right inguinal pain following the Veteran's herniorrhaphy, right side.  There is a notation in that report that he "needed a truss due to hernia surgery while still AD."  However, examination of the abdomen was normal, providing evidence against this claim.

In his August 2009 notice of disagreement, the Veteran stated that his second hernia surgery was performed to correct the first "botched" surgery which caused damage to his inguinal nerve.  He complained of chronic pain and a tight feeling in the groin area and caused difficulty sitting  for prolonged periods of time.  He said that he visited a neurologist who stated that he had irreversible nerve damage.  

In this regard, the record includes the report of a January 2006 private neurological evaluation which revealed some reduction in pin sensation with paresthesia which specifically corresponded to the right ilioinguinal nerve distribution.  The impression was injury with scarring to the right ilioinguinal nerve as a consequence of hernia repair.  However, the neurologist explained that "This is an unfortunately not uncommon consequence of hernia repair."

In a September 2009 statement, the Veteran had continued complaints of tightness and difficulty sitting for prolonged periods of time.  He stated that he invented a device "a piece of wood wrapped in cloth," that he placed on a seat to support his hip bone and ease pain and discomfort.

On September 2014 VA abdominal, inguinal, and femoral hernias Disability Benefits Questionnaire examination, the examiner noted a history of an inguinal hernia since 1994.  The Veteran presented with complaints of a feeling like he was wearing tight underwear.  He had a history of surgery in 1994 and 2004 for right inguinal hernia repair.  However, no inguinal hernia was indicated on examination.  It was noted that he did have scars related to the hernia repair, but they were not painful and/or unstable, or the total area of all related scars greater than 39 square centimeters.  The impact on his ability to work was that right groin pain was aggravated with sitting and he used a support (props and other objects) under the scrotum to relieve the pain.  The examiner stated that there are no post-surgical inguinal hernia complications on the right side.  The examiner identified a right inguinal groin scar which was 8 centimeters by 0.2 centimeters.  The established diagnosis was right, inguinal hernia, recurrent described as active.

In February 2015, the Veteran testified that he had continued discomfort due to his right inguinal hernia repair, including a feeling of tightness and inability to remain seated for prolonged periods of time.

The Board finds that the claim must be denied.  On September 2014 VA examination, while the examiner diagnosed right, inguinal hernia, recurrent, there was no evidence of an inguinal hernia on examination.  There is no evidence that the Veteran's post-operative right inguinal hernia was shown to be small, unoperated irremediable, not well-supported by truss, or not readily reducible.  Based on the foregoing, the Board finds that the criteria for a rating in excess of 10 percent for the Veteran's service-connected right inguinal hernia under DC 7338 have not been shown, and that the claim must be denied.

This finding does not suggest that the Veteran does not have problems with this disability, it is simply a finding that the disability he has cited is addressed by the 10% finding. 

The Board further finds that no compensable rating for the Veteran's residual scar associated with the right inguinal hernia repair.  A November 2014 rating decision granted a noncompensable evaluation for residuals scars, effective from September 22, 2014, the date of the most recent VA examination.  A September 2014 VA examination revealed a right inguinal groin which was 8 centimeters by 0.2 centimeters.  However, the scar was not painful and/or unstable, or the total area of all related scars greater than 39 square centimeters.  Moreover, the Veteran has not complained of any symptomatology associated with the scar.  A compensable rating for the Veteran's scar is not warranted as none of the examinations or treatment records showed that it was deep or caused limited motion and cover areas at least six square inches (39 sq. cm.); was superficial and did not cause limited motion and cover areas of 144 square inches (929 sq. cm.) or greater; was superficial and unstable; or caused other disabling affects.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804, 7805.

While the Board understands the Veteran's central concern that his right inguinal hernia causes a feeling of tightness, numbness, pain, and prohibits prolonged sitting, it is important for Veteran to also understand that without some problems associated with his right inguinal hernia disability there would be no basis for a current finding.  In other words, without consideration of the problems he cited, the current evaluation could not be justified.  The disability evaluation assigned by VA recognizes the Veteran's complaints of pain and numbness.  The critical question in this case, however, is whether the problems the Veteran cited meet the next highest level under the rating criteria (in excess of 10 percent).  For reasons cited above, they do not, at this time.

With regard to his right inguinal hernia, the Veteran is competent to report his current symptoms of pain and numbness/tightness, as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating.  He is not, however, competent to identify a specific level of disability of his right inguinal hernia disability according to the appropriate diagnostic code.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's right inguinal hernia disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated. 

In sum, the totality of the evidence fails to support the assignment of a 10 percent rating for right inguinal hernia repair, recurrent, with sensory neuropathy.

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all impairment resulting from his right inguinal hernia disability.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his complaints of numbness/tightness and pain due to his right hernia disability.  The assigned schedular rating is, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the evidence reflects that as of the April 2009 VA examination he was employed as an engineering inspector.  He has not contended that he is unemployable due to his right hernia disability.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected right hernia disability.
 
Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The appellant and the Veteran have received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The RO sent the Veteran a letter in March and April 2009, which informed him of all three elements required by 38 C.F.R. § 3.159(b) and of the criteria for entitlement to an increased rating for his service-connected right inguinal hernia disability.  As such, the VCAA duty to notify was satisfied.

Additionally, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in February 2015.  A hearing officer who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Prior to the hearing, the VLJ asked the Veteran if he wanted to delay the hearing in order to obtain representation, but he declined and proceeded pro se.  Here, during the hearing, the Veteran the VLJ asked relevant questions concerning the severity of his service-connected right inguinal hernia disability.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.

Next, relevant VA examinations were obtained in April 2009 and September 2014.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's right inguinal hernia disability since the most recent VA examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his right inguinal hernia disability. 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

A rating higher than 10 percent for right inguinal hernia repair, recurrent, with sensory neuropathy, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


